Case 1:20-cv-01356-KAM-LB Document 5 Filed 10/21/20 Page 1 of 7 PageID #: 28



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
KEYONA N. LOYD,

       Plaintiff,
                                              MEMORANDUM & ORDER
             -against-
                                              20-cv-1356(KAM)(LB)
SERVICES FOR THE UNDERSERVED INC.;
AQIYLA DUNLAP; KARLENE AUSTIN;                NOT FOR PUBLICATION
JANE DOE 1; JANE DOE 2; JANE DOE 3;
JALEESA HARRISON; SHANNA GUTHRIE;
GLORIA ABITOL; BYRON SAVAGE; TIASHA
CODGINTON; SHAQUAWANA KIRKLAND;
TIA SMITH; PATRYCE MCQUEEN; TAYLOR
RIVERS; CHARLES RIVERS; JOHN DOE 1,

       Defendants.
----------------------------------X
MATSUMOTO, United States District Judge:

           Plaintiff Keyona N. Loyd brings this pro se action

invoking the court’s federal question jurisdiction under 28

U.S.C. § 1331.    Plaintiff’s application to proceed in forma

pauperis is granted.     For the reasons stated below, the

complaint is dismissed and plaintiff is granted 30 days leave to

file an amended complaint.

                                BACKGROUND

           Keyona N. Loyd, a citizen of Brooklyn, New York,

brings this action against Services for the Underserved (“SUS”),

a private, not-for-profit social services agency, headquartered

in New York County, that provides mental health treatment and



                                     1
Case 1:20-cv-01356-KAM-LB Document 5 Filed 10/21/20 Page 2 of 7 PageID #: 29



housing assistance to individuals in need, and 16 individual

employees of SUS.     See Our Services, Services for the

Underserved, https://sus.org/our-services (last visited Aug. 11,

2020).   Plaintiff alleges that since 2011, she has been unfairly

treated and humiliated by employees of SUS, in relation to her

housing in two separate apartments operated by SUS.           Plaintiff

sets forth a litany of grievances against various employees,

mainly related to monthly employee visits to her apartment,

which have caused her to “suffer from emotionally, headaches

d[ue] to stress, mental anguish, anxiety and frustration.”            (ECF

No. 1, Complaint (“Compl.”) 14.) Plaintiff seeks “three hundred

and eighty million dollars” in damages.         (Id. 13.)

                           STANDARD OF REVIEW

           Under 28 U.S.C. § 1915(e)(2)(B), a district court must

dismiss an in forma pauperis action when the action “(i) is

frivolous or malicious; (ii) fails to state a claim on which

relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief.”         Although pro se

pleadings are held “to less stringent standards than formal

pleadings drafted by lawyers,” Hughes v. Rowe, 449 U.S. 5, 9

(1980), a complaint must nevertheless plead “enough facts to

state a claim to relief that is plausible on its face.”            Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).




                                     2
Case 1:20-cv-01356-KAM-LB Document 5 Filed 10/21/20 Page 3 of 7 PageID #: 30



           A pro se plaintiff must also “still comply with the

relevant rules of procedural and substantive law, including

establishing that the court has subject matter jurisdiction over

the action.”    Ally v. Sukkar, 128 F. App’x 194, 195 (2d Cir.

2005).   Federal courts are courts of limited jurisdiction and

may not hear cases if they lack subject matter jurisdiction over

the issues presented.     Singh v. U.S. Citizenship and Immigration

Servs., 878 F.3d 441, 445 (2d Cir. 2017); Doe v. United States,

833 F.3d 192, 196 (2d Cir. 2016).        Lack of subject matter

jurisdiction cannot be waived and may be raised at any time by a

party or by the court sua sponte.        See Henderson ex rel.

Henderson v. Shinseki, 562 U.S. 428, 434 (2011) (“[F]ederal

courts have an independent obligation to ensure that they do not

exceed the scope of their jurisdiction, and therefore they must

raise and decide jurisdictional questions that the parties

either overlook or elect not to press.”).         “The party invoking

federal jurisdiction bears the burden of establishing that

jurisdiction exists.”     Conyers v. Rossides, 558 F.3d 137, 143

(2d Cir. 2009) (quoting Sharkey v. Quarantine, 541 F.3d 75, 82

(2d Cir. 2008)) (internal quotation marks omitted).           If subject

matter jurisdiction is absent, the district court must dismiss

the complaint regardless of the merits of the underlying action.

See Nowak v. Ironworkers Local 6 Pension Fund, 81 F. 3d 1182,




                                     3
Case 1:20-cv-01356-KAM-LB Document 5 Filed 10/21/20 Page 4 of 7 PageID #: 31



1188 (2d Cir. 1996); see also Arbaugh v. Y & H Corp., 546 U.S.

500, 514 (2006).

                                DISCUSSION

           The statutory provisions for federal subject matter

jurisdiction are contained in 28 U.S.C. §§ 1331 and 1332.

Federal question jurisdiction provides federal courts

jurisdiction over “all civil actions arising under the

Constitution, laws, or treaties of the United States.”           Gallego

v. Northland Grp. Inc., 814 F.3d 123, 126 (2d Cir. 2016)

(quoting 28 U.S.C. § 1331).      A plaintiff properly invokes

section 1331 jurisdiction when she pleads a colorable claim

“arising under” the Constitution or laws of the United States.

Id.

           Plaintiff purports to bring this action pursuant to

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e,

et seq. (“Title VII”).     Title VII provides that “[i]t shall be

an unlawful employment practice for an employer to fail or

refuse to hire or to discharge any individual, or otherwise to

discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment,

because of such individual's race, color, religion, sex, or

national origin.”     42 U.S.C. § 2000e–2(a).      Plaintiff’s claim

clearly fails as she does not have an employment relationship

with defendants.    Plaintiff’s complaint does not set forth any

                                     4
Case 1:20-cv-01356-KAM-LB Document 5 Filed 10/21/20 Page 5 of 7 PageID #: 32



other federal claims or otherwise assert a basis for federal

question jurisdiction. See 28 U.S.C. § 1331.

           Nor does there appear to be a basis for diversity

jurisdiction.    Federal courts have subject matter jurisdiction

over state law claims where the plaintiff and defendant are of

diverse citizenship and “the matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs.” 28

U.S.C. § 1332(a); see also Bayerische Landesbank, N.Y. Branch v.

Aladdin Capital Mgmt. LLC, 692 F.3d 42, 48 (2d Cir. 2012).            For

a federal court to exercise subject matter jurisdiction based on

diversity, there must be complete diversity of citizenship

between plaintiff and all defendants.        Bartlett v. Honeywell

Int'l Inc., 773 F. App’x 543, 547 (2d Cir. 2018) (“Diversity

jurisdiction is present when there is complete diversity between

the parties . . . .”) (citing 28 U.S.C. § 1332(a)); Pa. Pub.

Sch. Emps.’ Ret. Sys. v. Morgan Stanley & Co., 772 F.3d 111,

117–18 (2d Cir. 2014) (“Subject matter jurisdiction is based on

28 U.S.C. § 1332, which requires ‘complete diversity,’ i.e. all

plaintiffs must be citizens of states diverse from those of all

defendants.”).    Plaintiff fails to establish that this court has

diversity jurisdiction over this action because her citizenship

is the same as the defendants.




                                     5
Case 1:20-cv-01356-KAM-LB Document 5 Filed 10/21/20 Page 6 of 7 PageID #: 33



                                CONCLUSION

           Accordingly, the complaint is dismissed. 28 U.S.C. §

1915(e)(2)(B)(ii); Fed. R. Civ. P. 12(h)(3).          In light of this

court’s duty to liberally construe pro se complaints and in an

abundance of caution, plaintiff is granted 30 days leave to file

an amended complaint.     Cruz v. Gomez, 202 F.3d 593 (2d Cir.

2000).

           Should Plaintiff elect to file an amended complaint,

it must be captioned ”AMENDED COMPLAINT” and bear the docket

number 20-CV-1356 (KAM)(LB).       Plaintiff must set forth in the

statement of claim sufficient factual content to allow the court

“to draw the reasonable inference” that each defendant named in

the amended complaint is liable for the misconduct or harm

caused to plaintiff, Iqbal, 556 U.S. at 678, and that such

conduct is in violation of a federal constitutional or statutory

right.   The amended complaint shall replace the original

complaint in its entirety.      That is, the amended complaint must

stand on its own without reference to the original complaint.

If plaintiff fails to file an amended complaint within the time

allowed or show good cause why she cannot comply, an order and

judgment dismissing this action shall be entered.

           No summons shall issue at this time and all further

proceedings shall be stayed for 30 days. The court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be

                                     6
Case 1:20-cv-01356-KAM-LB Document 5 Filed 10/21/20 Page 7 of 7 PageID #: 34



taken in good faith and therefore in forma pauperis status is

denied for purpose of an appeal.         Coppedge v. United States, 269

U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:   October 20, 2020
         Brooklyn, New York
                                                    /s/
                                          Kiyo A. Matsumoto
                                          United States District Judge




                                     7
